 


111 HR 216 IH: Government Credit Card Abuse Prevention Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 216 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Wilson of South Carolina (for himself and Mr. Ellsworth) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prevent abuse of Government credit cards. 
 
 
1.Short titleThis Act may be cited as the Government Credit Card Abuse Prevention Act of 2009.
2.Management of purchase cards
(a)Required safeguards and internal controlsThe head of each executive agency that issues and uses purchase cards and convenience checks shall establish and maintain safeguards and internal controls to ensure the following:
(1)There is a record in each executive agency of each holder of a purchase card issued by the agency for official use, annotated with the limitations on single transaction and total credit amounts that are applicable to the use of each such card by that purchase cardholder.
(2)Each purchase card holder is assigned an approving official other than the card holder with the authority to approve or disapprove expenditures.
(3)The holder of a purchase card and each official with authority to authorize expenditures charged to the purchase card are responsible for—
(A)reconciling the charges appearing on each statement of account for that purchase card with receipts and other supporting documentation; and
(B)forwarding such reconciliation to the designated official who certifies the bill for payment in a timely manner.
(4)Any disputed purchase card charge, and any discrepancy between a receipt and other supporting documentation and the purchase card statement of account, is resolved in the manner prescribed in the applicable Governmentwide purchase card contract entered into by the Administrator of General Services.
(5)Payments on purchase card accounts are made promptly within prescribed deadlines to avoid interest penalties.
(6)Rebates and refunds based on prompt payment on purchase card accounts are monitored for accuracy and properly recorded as a receipt to the agency that pays the monthly bill.
(7)Records of each purchase card transaction (including records on associated contracts, reports, accounts, and invoices) are retained in accordance with standard Government policies on the disposition of records.
(8)Periodic reviews are performed to determine whether each purchase cardholder has a need for the purchase card.
(9)Appropriate training is provided to each purchase cardholder and each official with responsibility for overseeing the use of purchase cards issued by an executive agency.
(10)The executive agency has specific policies regarding the number of purchase cards issued by various organizations and categories of organizations, the credit limits authorized for various categories of cardholders, and categories of employees eligible to be issued purchase cards, and that those policies are designed to minimize the financial risk to the Federal Government of the issuance of the purchase cards and to ensure the integrity of purchase cardholders.
(11)The executive agency utilizes technologies to prevent or identify fraudulent purchases, including controlling merchant codes and utilizing statistical machine learning and pattern recognition technologies that review the risk of every transaction.
(12)The executive agency invalidates the purchase card of each employee who—
(A)ceases to be employed by the agency immediately upon termination of the employment of the employee; or
(B)transfers to another unit of the agency immediately upon the transfer of the employee.
(13)The executive agency takes steps to recover the cost of any improper or fraudulent purchase made by an employee, including, as necessary, through salary offsets.
(b)Management of purchase cardsThe head of each executive agency shall prescribe regulations implementing the safeguards and internal controls in subsection (a). The regulations shall be consistent with regulations that apply Governmentwide regarding the use of purchase cards by Government personnel for official purposes.
(c)Penalties for violationsThe regulations prescribed under subsection (b) shall provide for appropriate adverse personnel actions or other punishment to be imposed in cases in which employees of an executive agency violate such regulations or are negligent or engage in misuse, abuse, or fraud with respect to a purchase card, including imposition of the following penalties:
(1)In the case of an employee who is suspected by the executive agency to have engaged in fraud, referral of the case to the United States Attorney with jurisdiction over the matter.
(2)In the case of an employee who is found guilty of fraud or found by the executive agency to have egregiously abused a purchase card, dismissal of the employee.
(d)Risk assessments and auditsThe Inspector General of each executive agency shall—
(1)periodically conduct risk assessments of the agency purchase card program and associated internal controls and analyze identified weaknesses and the frequency of improper activity in order to develop a plan for using such risk assessments to determine the scope, frequency, and number of periodic audits of purchase cardholders;
(2)perform periodic audits of purchase cardholders designed to identify—
(A)potentially fraudulent, improper, and abusive uses of purchase cards;
(B)any patterns of improper cardholder transactions, such as purchases of prohibited items; and
(C)categories of purchases that should be made by means other than purchase cards in order to better aggregate purchases and obtain lower prices;
(3)report to the head of the executive agency concerned on the results of such audits; and
(4)report to the Director of the Office of Management and Budget and the Comptroller General on the implementation of recommendations made to the head of the executive agency to address findings during audits of purchase cardholders.
(e)Definition of executive agencyIn this section, the term executive agency has the meaning given such term in section 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)).
(f)Relationship to Department of Defense purchase card regulations
(1)In generalExcept as provided by the amendments made by paragraph (2), the requirements under this section shall not apply to the Department of Defense.
(2)ExceptionSection 2784(b) of title 10, United States Code, is amended—
(A)in paragraph (8), by striking periodic audits and all that follows through the period at the end and inserting risk assessments of the agency purchase card program and associated internal controls and analyze identified weaknesses and the frequency of improper activity in order to develop a plan for using such risk assessments to determine the scope, frequency, and number of periodic audits of purchase cardholders.; and
(B)by adding at the end the following new paragraphs:

(11)That the Department of Defense utilizes technologies to prevent or identify fraudulent purchases, including controlling merchant codes and utilizing statistical machine learning and pattern recognition technologies that review the risk of every transaction.
(12)That the Secretary of Defense—
(A)invalidates the purchase card of each employee who ceases to be employed by the Department of Defense immediately upon termination of the employment of the employee; and
(B)invalidates the purchase card of each employee who transfers to another agency or subunit within the Department of Defense immediately upon such transfer..
3.Management of travel cardsSection 2 of the Travel and Transportation Reform Act of 1998 (Public Law 105–264; 5 U.S.C. 5701 note) is amended by adding at the end the following new subsection:

(h)Management of travel charge cards
(1)Required safeguards and internal controlsThe head of each executive agency that has employees that use travel charge cards shall establish and maintain safeguards and internal controls over travel charge cards to ensure the following:
(A)There is a record in each executive agency of each holder of a travel charge card issued by the agency for official use, annotated with the limitations on amounts that are applicable to the use of each such card by that travel charge cardholder.
(B)Rebates and refunds based on prompt payment on travel charge card accounts are properly recorded as a receipt of the agency that employs the cardholder.
(C)Periodic reviews are performed to determine whether each travel charge cardholder has a need for the travel charge card.
(D)Appropriate training is provided to each travel charge cardholder and each official with responsibility for overseeing the use of travel charge cards issued by an executive agency.
(E)Each executive agency has specific policies regarding the number of travel charge cards issued by various organizations and categories of organizations, the credit limits authorized for various categories of cardholders, and categories of employees eligible to be issued travel charge cards, and that those policies are designed to minimize the financial risk to the Federal Government of the issuance of the travel charge cards and to ensure the integrity of travel charge cardholders.
(F)The head of each executive agency negotiates with the holder of the applicable travel card contract, or a third party provider of credit evaluations if such provider offers more favorable terms, to evaluate the creditworthiness of an individual before issuing the individual a travel charge card, and that no individual be issued a travel charge card if the individual is found not creditworthy as a result of the evaluation (except that this paragraph shall not preclude issuance of a restricted use travel charge card when the individual lacks a credit history or the issuance of a pre-paid card when the individual has a credit score below the minimum credit score established by the agency). Each executive agency shall establish a minimum credit score for determining the creditworthiness of an individual based on rigorous statistical analysis of the population of cardholders and historical behaviors. Notwithstanding any other provision of law, such evaluation shall include an assessment of an individual’s consumer report from a consumer reporting agency as those terms are defined in section 603 of the Fair Credit Reporting Act. The obtaining of a consumer report under this subsection is deemed to be a circumstance or purpose authorized or listed under section 604 of the Fair Credit Reporting Act.
(G)Each executive agency utilizes technologies to prevent or identify fraudulent purchases, including controlling merchant codes and utilizing statistical machine learning and pattern recognition technologies that review the risk of every transaction.
(H)Each executive agency ensures that the travel charge card of each employee who ceases to be employed by the agency is invalidated immediately upon termination of the employment of the employee.
(I)Each executive agency utilizes mandatory split disbursements for travel card purchases.
(2)RegulationsThe Administrator of General Services shall prescribe regulations governing the implementation of the safeguards and internal controls in paragraph (1) by executive agencies.
(3)Penalties for violationsThe regulations prescribed under paragraph (2) shall provide for appropriate adverse personnel actions or other punishment to be imposed in cases in which employees of an executive agency violate such regulations or are negligent or engage in misuse, abuse, or fraud with respect to a travel charge card, including removal in appropriate cases.
(4)AssessmentsThe Inspector General of each executive agency shall—
(A)periodically conduct risk assessments of the agency travel card program and associated internal controls and analyze identified weaknesses and the frequency of improper activity in order to develop a plan for using such risk assessments to determine the scope, frequency, and number of periodic audits of purchase cardholders;
(B)perform periodic audits of travel cardholders designed to identify potentially fraudulent, improper, and abusive uses of travel cards;
(C)report to the head of the executive agency concerned on the results of such audits; and
(D)report to the Director of the Office of Management and Budget and the Comptroller General on the implementation of recommendations made to the head of the executive agency to address findings during audits of travel cardholders.
(5)DefinitionsIn this subsection:
(A)The term executive agency means an agency as that term is defined in section 5701 of title 5, United States Code, except that it is in the executive branch.
(B)The term travel charge card means the Federal contractor-issued travel charge card that is individually billed to each cardholder..
4.Management of centrally billed accountsThe head of an executive agency that has employees who use a centrally billed account shall establish and maintain safeguards and internal controls to ensure the following:
(1)Items submitted on an employee's travel voucher are compared with items paid for using a centrally billed account to ensure that an employee is not reimbursed for an item already paid for through a centrally billed account.
(2)The executive agency submits requests for refunds for unauthorized purchases to the holder of the applicable contract for a centrally billed account.
(3)The executive agency submits requests for refunds for fully or partially unused tickets to the holder of the applicable contract for a centrally billed account.
5.Regulations
(a)In generalNot later than 180 days after the date of the enactment of this Act—
(1)the head of each executive agency shall promulgate regulations to implement the requirements of sections 2 and 4; and
(2)the Administrator of General Services shall promulgate regulations required pursuant to the amendments made by section 3.
(b)Best practicesRegulations promulgated under this section shall reflect best practices for conducting purchase card and travel card programs. 
 
